Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting trench, the space beneath the wafer, the cutting line, the depth that reduces reflection from the laser and the cover that rest on the wafer and on the long pins must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the long pins (102a) and medium pins (102b) seem to be the same part, based on Fig. 1A, the length of the medium (102b) and long (102a) pins is the same.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a plurality of pins” in line 5, is unclear if it is referring to the same plurality of pins recited in line 4.
In claim 1, the limitation “wherein the inlay includes holes that receive the medium pins of the plurality of pins to stabilize the inlay from moving in a direction parallel to the first floor” is unclear because Fig. 1A does not show any medium pins 102b received in holes of the inlay.
In claim 1, the limitation “medium pins” and “long pins” is unclear because even though the specification discloses medium pins 102b and long pins 102a, the length seem to be the same for both pins in Figure 1A. 
In claim 2, the limitation “wherein a thickness of the inlay and a length of the short pins provide a cutting trench for the laser, wherein the cutting trench comprises a space beneath the wafer, wherein the cutting trench is present along a cutting line where the laser cuts the wafer” is unclear how the thickness of the inlay and the length of the pins provide a cutting trench for the laser, and there is no drawing showing that. What is this “cutting trench”? What is the space beneath the wafer?, based on Fig. 1A there is no space beneath the wafer. What is the cutting line?  The examiner construes the word “trench” as “border”.  For examination purposes, this limitation is construed as “wherein the inlay or the pins provide a cutting border for the laser”.
In claim 3, the limitation “wherein the cutting trench is of a depth that reduces reflection from the laser” is unclear what is the cutting trench? how does the depth of the cutting trench reduces reflection from the laser? There are no drawings showing the cutting trench or the depth of the cutting trench. The examiner construes the word “trench” as “border”. 
In claim 4, the limitation “wherein a depth of the cutting trench is in a range of 15-25 mm” is unclear what is this cutting trench? There are no drawings showing the cutting trench and the depth of the cutting trench. The examiner construes the word “trench” as “border”.  
In claim 9, the limitation “a cover that rests on the wafer and on the long pins” is unclear how the cover rest the long pins? Based on Fig. 1A, there cover does not rest on any of the pins.  For examination purposes, the examiner construes this limitation as “a cover that rests on the wafer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN 103706956).
Regarding claim 1, Bai teaches an apparatus for cutting a workpiece (5) comprising a fixture (Fig. 2) including a first floor (1), wherein the first floor includes an array of pin holes (as shown in Fig. 2) configured to hold a plurality of pins (as shown in Fig. 2 below; Examiner construes the word “pin” as a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another; https://www.merriam-webster.com/dictionary/pin); a plurality of pins coupled in the first floor (as shown in Fig. 2 below), the plurality of pins comprising long pins, medium pins that are shorter than the long pins, and short pins that are shorter than the medium pins (as shown in Fig. 2 below); and an inlay (2) that rests on the short pins of the plurality of pins (thru the medium and long pins; as shown in Fig. 2 below), wherein the inlay includes holes that receive the medium pins of the plurality of pins to stabilize the inlay from moving in a direction parallel to the first floor (as shown in Fig. 2 below), wherein the long pins of the plurality of pins are configured to support the workpiece (thru the inlay and medium pins; as shown in Fig. 2 below) and the short pins are configured to support the inlay (thru the medium and long pins; as shown in Fig. 2 below) while a laser cuts (abstract; p.0009; p.0012), from the workpiece, a shape that corresponds to the inlay, and such that the cut portion of the workpiece rests on the inlay (as shown in Fig. 2 below). 

[AltContent: textbox (Medium pins)][AltContent: textbox (Long pins)][AltContent: arrow][AltContent: textbox (Short pins)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    303
    296
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Li (CN 104014939).
Regarding claim 2, Bai teaches all the elements of the claimed invention as set forth above, except for, wherein the inlay or the pins provide a cutting border for the laser.
Li teaches a laser cutting apparatus (Fig. 1) wherein the pins (4, 6, 7) provide a cutting border for the laser (2) (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Bai, with Li, by having the pins provide a cutting border for the laser.
Regarding claim 3, Bai and Li combined teach the apparatus as set forth above, wherein the cutting trench is of a depth that reduces reflection from the laser (Li; as shown in Fig. 1).
Regarding claim 4, Bai and Li combined teach the apparatus as set forth above, wherein the cutting trench has a depth (Li; as shown in Fig. 1).  
Bai and Li combined fail to disclose wherein a depth of the cutting trench is in a range of 15-25 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed depth range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Kuo (US 2018/0112351).
Regarding claim 5, Bai teaches all the elements of the claimed invention as set forth above, except for, wherein the fixture further includes a second floor below the first floor.
Kuo teaches a workpiece positioner for laser cutting (Fig. 1 and 7), wherein the fixture (combination of 20 and 30) further includes a second floor (20) below the first floor (30) (as shown in Fig. 1 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Bai, with Kuo, by providing a second floor below the first floor as a processing stage, for easier switching of the first floor having a different inlay.  
Regarding claim 6, Bai and Kuo combined teach the apparatus as set forth above, wherein the first floor and the second floor each include an array of ventilation holes (Kuo; 32, 21) (Kuo; as shown in Fig. 1 and 7).
Regarding claim 7, Bai and Kuo combined teach the apparatus as set forth above, wherein the fixture further includes a cavity (Kuo; space below 20) below the second floor (Kuo; as shown in Fig. 1 and 7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Matsuo (US 2006/0228650).
Regarding claim 9, Bai teaches all the elements of the claimed invention as set forth above, except for, further comprising a cover that rests on the wafer.
Matsuo teaches a laser cutting apparatus (Fig. 1) comprising a cover (2) that rest on the workpiece (1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Bai, with Matsuo, by providing a cover that rest on the wafer, for protecting the wafer by suppressing contamination of the wafer (Matsuo; abstract).
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Bai, whether considered alone or in combination with the other cited art, does not disclose or suggest “an inlay that rests on the short pins of the plurality of pins, wherein the inlay includes holes that receive the medium pins of the plurality of pins to stabilize the inlay from moving in a direction parallel to the first floor” and “wherein the long pins of the plurality of pins are configured to support the wafer and the short pins are configured to support the inlay while a laser cuts, from the wafer, a shape that corresponds to the inlay, and such that the cut portion of the wafer rests on the inlay”, in combination with the other features of amended claim 1.” on remarks page 9, lines 14-20.  In response to Applicant’s arguments, Bai teaches an apparatus for cutting a workpiece (5) comprising a fixture (Fig. 2) including a first floor (1), wherein the first floor includes an array of pin holes (as shown in Fig. 2) configured to hold a plurality of pins (as shown in Fig. 2 above; Examiner construes the word “pin” as a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another; https://www.merriam-webster.com/dictionary/pin); a plurality of pins coupled in the first floor (as shown in Fig. 2 above), the plurality of pins comprising long pins, medium pins that are shorter than the long pins, and short pins that are shorter than the medium pins (as shown in Fig. 2 above); and an inlay (2) that rests on the short pins of the plurality of pins (thru the medium and long pins; as shown in Fig. 2 above), wherein the inlay includes holes that receive the medium pins of the plurality of pins to stabilize the inlay from moving in a direction parallel to the first floor (as shown in Fig. 2 above), wherein the long pins of the plurality of pins are configured to support the workpiece (thru the inlay and medium pins; as shown in Fig. 2 above) and the short pins are configured to support the inlay (thru the medium and long pins; as shown in Fig. 2 above) while a laser cuts (abstract; p.0009; p.0012), from the workpiece, a shape that corresponds to the inlay, and such that the cut portion of the workpiece rests on the inlay (as shown in Fig. 2 above). 
Regarding claims 2-7 and 9, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
08/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761